Citation Nr: 1625529	
Decision Date: 06/27/16    Archive Date: 07/11/16

DOCKET NO.  12-29 452	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death for service-connected burial benefits purposes.

2.  Entitlement to nonservice-connected burial benefits.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Redman, Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to May 1974.  He was discharged under honorable conditions with approximately 340 days lost time.  His DD Form 214 showed he had 6 months and 25 days of prior inactive duty.  He died in March 2011; the appellant is his surviving spouse.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for the cause of the Veteran's death for purposes of entitlement to service connected burial benefits.  The notice letter also denied entitlement to nonservice connected burial benefits. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellant contends that she is entitled to burial benefits because the Veteran's death, listed on the death certificate as self-inflicted carbon monoxide intoxication, was a result of psychiatric disability which was related to service.  The Veteran was not service connected for any disability at the time of his death.  However, the appellant indicated (in an October 2011 statement and in hearing testimony) that he abused alcohol, was depressed and isolated, was aggressive, was in and out of prison/jail, and never went to see a doctor about any of these issues during his lifetime.  

The Veteran's DD Form 214 indicates he had just under 7 months of inactive duty prior to February 1973.  A review of the service treatment records reflects that in July 1972, during inactive duty, the Veteran complained of visual distortion and stated that he wanted to see a psychiatrist.  He was advised how to do this.  An August 1972 service treatment record reflects that the Veteran was to be referred to psychiatry if problems persisted.  It was noted that the Veteran was seeing dots,  and described experiencing episodes of shaking and nervousness.  He reported    that he could not see right and could not think.  An August 1972 service treatment optometry note indicates that no ocular problem was noted.  

During his period of active duty, service treatment records reveal no complaints, findings or diagnosis of any psychiatric disorder.  Service separation examination  in May 1974 reflects a normal psychiatric evaluation.  In the May 1974 report of medical history, the Veteran denied depression or excessive worry, nervous trouble of any sort, or frequent trouble sleeping.  He also denied ever having been treated for a mental condition. 

As the Veteran's DD Form 214 shows he lost approximately 340 days of service and was discharged under honorable conditions, the Veteran's service personnel records may provide information relevant to the appellant's contentions that the Veteran had a service-related psychiatric problem.  Accordingly, such records should be requested on remand.  

The claim for nonservice connected burial benefits is inextricably intertwined with the issue of service connection for the cause of the Veteran's death.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).

Accordingly, the case is REMANDED for the following action:

1.  Request the Veteran's complete service personnel record file through official sources.  Actions to obtain these records should be documented in the claims file.     If no records are available, the file should be annotated    to reflect such and the appellant notified of such.

2.  After undertaking the development above and any additional development deemed necessary, the claims should be readjudicated.  If the benefits sought on appeal remain denied, the appellant and her representative should be furnished a supplemental statement of the case and be given an appropriate period to respond thereto before the case is returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




